Motion to dismiss appeal granted, with $10 costs unless the appellant procures the record on appeal and appellant’s points and all exhibits except plaintiff’s Exhibit 3 if it cannot be found in its entirety, in which event so much as can be found shall be reproduced with a statement that the remainder of the exhibit was lost or mislaid, to be served and filed on or before February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.